 


109 HR 3725 IH: To prohibit the Secretary of Transportation from issuing and enforcing certain requirements relating to commercial motor vehicle drivers.
U.S. House of Representatives
2005-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3725 
IN THE HOUSE OF REPRESENTATIVES 
 
September 12, 2005 
Mr. Abercrombie introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To prohibit the Secretary of Transportation from issuing and enforcing certain requirements relating to commercial motor vehicle drivers. 
 
 
1.Limitations on commercial driver’s license requirements 
(a)LimitationsThe Secretary of Transportation shall not issue or enforce any regulation, guidance, or other requirement that directly or indirectly— 
(1)prohibits a commercial motor vehicle driver from participating in a driving school in the disposition of a traffic violation; 
(2)prohibits a State from issuing a provisional driver’s license to a commercial motor vehicle driver in the disposition of a traffic violation; or 
(3)requires a traffic violation by a commercial motor vehicle driver in a State (other than the driver’s licensing State) to be automatically considered a violation, for commercial driver’s license disqualification purposes, in the driver’s licensing State. 
(b)DefinitionsIn this section, the following definitions apply: 
(1)Licensing stateThe term licensing State means, with respect to an individual, a State that issues a commercial driver’s license to the individual.  
(2)Provisional driver’s licenseThe term provisional driver’s license means a driver’s license that permits an individual to drive only to and from work and in the scope of employment. 
 
